Citation Nr: 0721629	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  91-38 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to a higher disability rating for lumbosacral 
intervertebral disc disease, chronic back strain with 
radiculopathy, and reduced sensation and  weakness of the 
right lower extremity, initially rated as 40 percent 
disabling from December 30, 1989 to August 19, 1998, and then 
rated as 60 percent disabling from August 20, 1998 onwards.

2.	Entitlement to a higher initial rating than 20 percent for 
residuals of a right knee injury.

3.	Entitlement to a total disability rating based on 
individual unemployability (TDIU), prior to December 28, 
2002.


REPRESENTATION

Appellant represented by:	Jerome A. Murphy, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
December 1989.

This case originally came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Through an October 1990 rating decision, the 
RO granted service connection for lumbosacral strain and 
radicular pain, and residuals of a right knee injury -- and 
assigned initial 10 percent ratings for each, effective from 
December 30, 1989.  By way of a January 1991 decision, the RO 
also denied a claim for a TDIU.  The veteran appealed the 
initial ratings assigned for his service-connected 
disabilities, as well as the denial of a TDIU.  See Fenderson 
v. West,         12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since filing his claim when his disability may have 
been more severe than at others).  

Ultimately, following a series of Board remands and RO rating 
decisions,              the veteran was granted an increased 
40 percent rating for his lumbosacral strain, and a 20 
percent rating for residuals of a right knee injury.  His 
claim for entitlement to TDIU benefits remained denied.  The 
veteran appealed a     November 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and pursuant to a Joint Motion for Remand filed by his 
attorney and VA's Office of General Counsel, the Court issued 
an Order in March 2000 vacating the Board's November 1998 
decision, and remanding the case back to the Board.
In January 2001, the Board again remanded the case to the RO 
for further evidentiary development.  On completing the 
requested actions, in February 2002 the RO granted a higher 
60 percent rating for his low back disorder, effective from 
September 2, 1998.  A later decision adjusted the effective 
date of this increased rating to August 20, 1998.  But the 
remaining claims, including the propriety of an increased 
rating for the back disorder prior to August 20, 1998, 
remained denied.  

Then, in June 2003, the Board determined that another remand 
was warranted for issuance of a supplemental statement of the 
case (SSOC) to consider additional evidence received at the 
RO, in the absence of a waiver of RO original jurisdiction.  
See 38 C.F.R. §§ 19.31, 19.37 (2006).  Subsequently, a July 
2004 RO rating action awarded a TDIU for the time period as 
of December 28, 2002.  A SSOC dated that same month continued 
the disability ratings then in effect for the back and right 
knee disorders.  At this stage of the appeal, inasmuch as 
potentially higher schedular evaluations for both service-
connected disabilities were still available, and also a TDIU 
before the assigned December 28, 2002 effective date, these 
issues remained for disposition.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (the veteran is presumed to be seeking the 
highest possible rating for a disability unless he expressly 
indicates otherwise).  

More recently, in October 2004 the Board further considered 
the matters on appeal, and again remanded the case to the RO, 
this time via the Appeals Management Center (AMC) in 
Washington, D.C.  Per the requested development, the AMC 
attempted to obtain comprehensive records pertaining to a 
claim for disability benefits from the Social Security 
Administration (SSA).  An April 2007 SSOC   was later issued 
that continued the denial of the remaining claims on appeal,           
and the AMC then returned the case to the Board. 







FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice of the 
evidence required   to substantiate the claims on appeal, and 
apprised of the procedures for obtaining that supporting 
evidence and information.  Moreover, VA has fulfilled its 
duty to assist him in obtaining all relevant evidence 
necessary for an equitable disposition of this claim.

2.	From the December 30, 1989 effective date of service 
connection for lumbosacral disc disease up until August 19, 
1998, the veteran's condition is most comprehensively 
evaluated as involving intervertebral disc syndrome (IVDS) 
with severe symptoms, associated with recurring attacks and 
intermittent relief, though not at the level of pronounced 
disability.

3.	Since the August 20, 1998 effective date of an increase in 
rating from 40 to     60-percent for his lumbar spine 
disability, the currently assigned 60 percent disability 
rating is the highest available schedular evaluation under 
the applicable rating criteria -- up until the September 23, 
2002 regulatory revision to the criteria for IVDS.  As of 
September 23, 2002, the medical evidence does not show that 
the overall rating for orthopedic and neurological impairment 
exceeded a combined evaluation of 50 percent, inasmuch as 
such a rating of these manifestations together provides the 
one potential basis for any higher schedular rating.    

4.	The veteran's service-connected residuals of a right knee 
injury is best characterized as involving impairment that is 
slight in degree.  He also has demonstrated range of motion 
in his right knee of no worse than flexion to             90 
degrees, and extension to 5 degrees -- and subsequent case 
development to clarify whether there was any additional 
compensable loss of motion due to pain, weakness, 
fatigability, flare-ups, and related symptoms, did not 
establish that this was the case.

5.	The competent evidence does not establish that the veteran 
was incapable            of securing and maintaining 
substantially gainful employment due to his                    
service-connected disabilities at any point prior to December 
28, 2002.
CONCLUSIONS OF LAW

1.	The criteria are not met for a higher initial rating than 
40 percent for lumbosacral intervertebral disc disease, 
chronic back strain with radiculopathy, and reduced sensation 
and weakness of the right lower extremity, for the time 
period from December 30, 1989 to August 19, 1998.  38 
U.S.C.A. §§ 1155, 5107(b)                 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
(DC) 5293 (as in effect prior to September 23, 2002).             

2.	The criteria are not met for a higher rating than 60 
percent for lumbosacral disc disease, chronic back strain 
with radiculopathy, and reduced sensation and weakness of the 
right lower extremity, from August 20, 1998 onwards.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, DC 5293 (as in effect prior to and 
as of September 23, 2002, and then renumbered as Diagnostic 
Code 5243, effective September 26, 2003).

3.	The criteria are not met for an initial rating higher than 
20 percent for residuals of a right knee injury.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, DCs 5003, 5260, 5261 and 5257 (2006).

4.	The criteria are not met for a TDIU prior to December 28, 
2002.  38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) 
which held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability;          (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for a already service-
connected disability) therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of  the claim as reasonably contemplated by the application.  
This includes notice that  a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that          the claimant 
could submit (or ask VA to obtain) that are relevant to 
establishing           a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above criteria concerning the detailed 
VCAA notice that is to be provided to a claimant, the veteran 
has been sufficiently apprised of the significance of the 
VCAA's duty to notify and assist to the continuing 
development of his claims.  

Preliminarily, concerning the content of through several VCAA 
notice letters,      the original statement of the case (SOC) 
and numerous subsequent SSOCs, each of the requirements for 
content-specific notice as set forth in the Pelegrini II 
decision have effectively been met.  By way of its initial 
February 2001 correspondence,         the RO informed the 
veteran as to the enactment of the VCAA, and provided a list 
of various types of evidence that would be most helpful in 
order to substantiate his claims.  A subsequent January 2004 
letter explained to the veteran the general type of evidence 
required for rating purposes -- namely, that which 
demonstrated his service-connected disabilities increased in 
severity, and/or had been the cause of total occupational 
impairment.  Also, this correspondence set forth explanation 
as to the mutual responsibility between VA and the veteran 
himself to obtain further relevant evidence -- including that 
VA would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records, and 
other Federal records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  



Another notice letter issued to the veteran in December 2004 
contained substantially similar information to the preceding 
correspondence earlier that year, but had provided an updated 
survey of the issues presented, to reflect the recent award 
of a TDIU since December 28, 2002, although not prior to that 
point in time.  

The above notice documents were sufficiently detailed that 
the first three elements specified under the Pelegrini II 
decision for comprehensive notice were satisfied.

Additionally, the December 2004 notice correspondence 
included language requesting that if the veteran had any 
further evidence in his possession that pertained to his 
appeal, to please send it to the RO (where his claims file 
had been transferred by the AMC).  The veteran was further 
notified that if he had any other evidence or information 
which he believed would support his claims, to notify that 
agency.  So the fourth and final element of VCAA notice was 
likewise met.

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, through correspondence from the RO dated in 
March 2006 informing him of the holding in the 
Dingess/Hartman decision.  Thus, he has received detailed 
notice concerning both the disability rating and effective 
date elements of his claims.

In addition to consideration of the content of the notice 
provided, there is also           the requirement that the 
relevant notice information have been timely sent.                
The Court in Pelegrini II prescribed as the legal definition 
of timely notice a sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim 
on appeal.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R.          
§ 3.159(b)(1).  In this instance, the relevant VCAA letters 
dated between     February 2001 and December 2004 were 
obviously issued well after the        October 1990 and 
January 1991 rating decisions on appeal.  Keep in mind,        
though, that the VCAA had not yet been enacted at the time of 
these decisions -- and did not actually become effective 
until November 2000.  The RO could not have possibly complied 
with the requirement that VCAA notice precede the            
initial adjudication of the claim, because the VCAA did not 
yet even exist.  
Moreover, concerning in particular, the present claims for 
increased initial ratings  for low back and right knee 
disorders, in Dingess, the Court clarified that in these type 
situations - that is, where the claim arose in the context 
of the veteran trying to establish his entitlement to service 
connection, and this benefit since has been granted and a 
disability rating and effective date assigned, his claim has 
been more than substantiated, it is has been proven.  And 
when a claim has been proven,         the purpose of 
§ 5103(a) has been satisfied and notice under its provision 
no longer applicable.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007),

Here, as indicated, the veteran's pending claims for increase 
are each for higher initial ratings for service-connected 
disabilities and, therefore, represent "downstream" issues 
from the original grant of service connection.  See again 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In any event, the record reflects that the RO has taken 
sufficient measures to provide the veteran with detailed VCAA 
notice as to each of the issues on appeal, notwithstanding 
the timing of this notice.  Following the issuance of the 
most recent December 2004 VCAA notice letter, the veteran has 
had an ample opportunity to respond with additional evidence 
or information prior to the April 2007 SSOC continuing the 
denial of his claims, and the recertification of this case to 
the Board.  During this timeframe, additional private 
treatment records have been associated with the claims file, 
and he underwent further VA medical examinations.               
There is no indication of any available evidence that has not 
already been obtained.  For these reasons, the Board finds 
that, regardless of the timing of the VCAA notice letters, 
the veteran has been afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA." See Mayfield, 19 Vet. App. at 128, reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006).  See, too, Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

Moreover, in adjudicating the veteran's claims on appeal, VA 
has undertaken appropriate action to comply with the duty to 
assist him, to include obtaining           the veteran's 
extensive outpatient and hospitalization records from VA 
medical facilities, and acquiring relevant records from 
private treatment providers, most recently, from a Dr. H., a 
treating physician.  He has also undergone numerous VA 
examinations in connection with the claims on appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO 
likewise has taken several measures to attempt to obtain the 
veteran's complete SSA disability benefits records (other 
than the relatively limited earnings statements already on 
file), according to the Board's October 2004 remand 
directive, but as documented in a March 2007 administrative 
addendum to the file, these efforts were unsuccessful.  To 
support his claims, he has provided additional private 
treatment records, records of medical evaluation from a 
former employer, and personal statements on his behalf.  He 
also provided testimony at hearings before RO personnel held 
in April 1991, and again in  October 2003.  38 C.F.R. § 
20.700(a).

In sum, the record reflects that the facts pertinent to the 
veteran's claims have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Law, Regulations and Analysis

A.	Lumbosacral Spine Disability

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings  for a specific rating, especially 
in the more fully described grades of disabilities,  but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.   38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

The veteran's service-connected low back disability for VA 
rating purposes has been considered as the condition of 
lumbosacral intervertebral disc disease,             with 
chronic back strain with radiculopathy, and reduced sensation 
and weakness of the right lower extremity, based on the 
medical evidence of record documenting the presence of that 
condition.  It has been consistently evaluated under the 
applicable rating for IVDS, initially at the 40 percent level 
from the December 30, 1989 effective date of service 
connection, and then at the higher 60 percent level from 
August 20, 1998 to the present.  

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
the veteran filed his claim for increase.  The criteria were 
first revised effective September 23, 2002, codified at 38 
C.F.R. § 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the DC was renumbered to 5243, codified at 38 
C.F.R. § 4.71a, DC 5243 (2006) ("the newly revised 
criteria").

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 10 percent rating is warranted for mild IVDS 
symptoms.  A 20 percent rating is warranted for moderate 
symptoms with recurring attacks.  A 40 percent evaluation 
requires severe symptoms with recurring attacks and 
intermittent relief.  Pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his service-connected lumbar spine 
disability.  First, this disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or, a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  
Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks - a 10 percent rating is 
warranted; if at least    2 weeks but less than 4 weeks - 
a 20 percent rating; if at least 4 weeks but less than 6 
weeks - a 40 percent rating; and if at least 6 weeks during 
the past 12 months -    a 60 percent rating.  Note 1 to the 
revised criteria provides that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic manifestations 
means orthopedic and neurologic signs and symptoms resulting 
from IVDS that are present constantly, or nearly so.  


Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  38 C.F.R. § 
4.71a, DC 5243 (2006).  This new regulation includes the same 
language from the previously revised regulation for rating 
IVDS based on the number of incapacitating episodes.  In 
addition, though, it provides that IVDS also may be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective in September 26, 2003.

The general rating criteria for the spine are:

        Unfavorable ankylosis of the entire spine 
......................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ................50 
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine......................................40 
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine 
...............................................30 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees           but not greater than 60 
degrees; or, forward flexion of the cervical          
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the 
cervical spine not greater than 170  degrees; or, 
muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis......................................................................20 
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10     
38 C.F.R. § 4.71a (2006).

Also relevant for rating purposes is that prior to September 
26, 2003, the previous version of the rating criteria for 
musculoskeletal disabilities of the spine other than IVDS, 
included 38 C.F.R. § 4.71a, DC 5292 for limitation of motion 
of the lumbar spine.  That diagnostic code provided that a 
10 percent rating was warranted for slight limitation of 
motion of the lumbar spine; a 20 percent rating for moderate 
limitation of motion; and a maximum 40 percent rating for 
severe limitation of motion.  Following the September 2003 
revision in rating criteria, the new diagnostic code that 
pertained to the evaluation of lumbosacral strain was 
included at DC 5237, and that disability is to be rated in 
accordance with the same     General Rating Formula as is 
set forth above.     

Pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would 
produce genuinely retroactive effects.  If so, VA ordinarily 
should not apply              the new provision to the 
claim.  If there are no resulting retroactive effects,             
VA ordinarily must apply the new provision -- however, at no 
point prior to the effective date of that provision.  See 
VAOGCPREC 7-2003 (Nov. 19, 2003).     See, too, 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOGCPREC 3-2000         (Apr. 
10, 2000).  The former criteria, on the other hand, if more 
favorable, may be applied without any such limitations.

Hence, for the period prior to September 23, 2002, only the 
old rating criteria for IVDS (and for that matter, the old 
rating criteria based upon limitation of motion of the spine) 
may be applied.  Thereafter, from September 23, 2002 to 
September 26, 2003, the revised criteria for IVDS may also be 
applied if they are more beneficial to the veteran.  And as 
of September 26, 2003, the revised general rating criteria 
for the spine and the revised criteria for IVDS may be 
applied, but again, only if they are more beneficial to him.

Furthermore, VAOGCPREC 36-1997, issued by VA's Office of 
General Counsel, held that IVDS involves loss of range of 
motion because neurological impairment and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the spine.  Consequently, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered in evaluating less than a maximum 
rating (of 60 percent) for IVDS, even though the rating 
(e.g., 40 percent) is equivalent to the maximum rating 
assignable under diagnostic codes for limitation of motion.  
Additionally, the propriety of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) must be addressed if there is 
evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, may be inadequate regardless of whether a maximum 
schedular rating under a diagnostic code based upon 
limitation of motion has been assigned.

One further relevant consideration in adjudicating the 
component of the claim for increase from August 1998 onwards, 
is that the prior award of a TDIU effective December 28, 2002 
does not affect the disposition of this matter.  The Board is 
mindful in this regard that generally, a claimant cannot 
concurrently have a               100 percent schedular 
rating and a TDIU.  38 C.F.R. § 4.16(a); VAOGCPREC        6-
99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  See also 
Roberson v. Principi,  251 F.3d 1378 (Fed. Cir. 2001); 
Bowling v. Principi, 15 Vet. App. 1 (2001).       Conversely, 
however, the award of a TDIU does not limit the consideration 
of his increased rating claim, inasmuch as this is still a 
relevant issue in the context of general entitlement to a 
variety of VA benefits, not limited to compensation alone. 
For that matter, an award of a 100 percent schedular rating 
would also represent the greater benefit.  Accordingly, 
evaluation of his low back disability (and the right knee 
disability, further below) should proceed consistent with the 
above applicable rating principles and guidelines.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 
1.	From December 30, 1989 to August 19, 1998

In evaluating the medical findings pertaining to the 
veteran's service-connected lumbosacral disc disease from the 
December 30, 1989 effective date of service connection up 
until August 19, 1998, only the original version of the 
criteria for rating IVDS, found at 38 C.F.R. § 4.71a, DC 5293 
(in effect prior to September 23, 2002), warrants 
application.  See VAOGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 
3-2000 (Apr. 10, 2000).  Under DC 5293, the highest available 
disability evaluation of 60 percent may be assigned where 
there exists pronounced IVDS -- with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with               little intermittent relief.  

While as previously explained, DC 5292 involving limitation 
of motion of the lumbar spine is similarly applicable during 
the time period under review,             that diagnostic 
code does not permit any higher rating than 40-percent for        
severe restriction upon mobility, and hence does not 
currently require further discussion.  

When consideration is afforded to the objective 
manifestations of the veteran's  back disorder, as set forth 
primarily through a series of VA medical examinations, but 
also with relevant outpatient reports during examination 
intervals, these findings do not tend to show that IVDS is 
pronounced, within the meaning of the applicable rating 
criteria.

Upon an initial September 1990 VA orthopedic examination, it 
was observed that deep tendon reflexes were unobtainable 
throughout the lower extremities and without Babinski 
response.  A motor examination did reveal 5/5 strength in a 
muscle groups with good mass and tone.  Sensory examination 
revealed a diminution of light touch and pinprick over the 
dorsum of the left foot and lateral aspect of the leg.  
Vibratory sensation and other modalities were intact.  The 
veteran was diagnosed as having lumbosacral strain with L5, 
S1 radicular pain and sensory loss.  Also stated was that it 
was conceivable the veteran had a herniated disc with 
impingement on the nerve root.  

Subsequently, a September 1992 orthopedic examination 
revealed that the lumbar spine was nontender, with no 
paravertebral musculature spasm.  Range of motion testing 
indicated forward flexion to 90 degrees, coming within a few 
inches of touching the toes; extension to 35 degrees; lateral 
bends, bilaterally, to 40 degrees; and adequate rotation at 
the waist.  Gait was normal.  Straight-leg testing was 
normal.  Motor exam revealed +5/5 hip abductors, adductors, 
flexors and extensors, knee extension and flexion, ankle 
dorsiflexion and other movements.  There was a diminished 
sensation to light touch over the left thigh and leg region, 
and then over the dorsum of the right foot.  The diagnosis 
was lumbosacral strain with radiculopathy, and possible L5-S1 
radicular pain and L4 nerve root lesion.     Further study 
was recommended.  An MRI of the lumbar spine conducted 
shortly thereafter did show axial images of herniated discs 
at L3-L4, and L4-L5.

A VA neurologic examination later that month indicated that 
the veteran complained of pain and weakness of the right 
lower extremity with a shock-like sensation in the posterior 
distribution of the thigh and calf.  Back pain was reportedly 
intensified by walking any more than 3-5 minutes.  It was 
objectively noted that on a motor examination, the right leg 
proximately was at a strength level of 3/5, while the right 
foot, toe dorsiflexion, plantar extension and left lower 
extremity were all 5/5.  Deep tendon reflexes were absent at 
the right knee.             The ankle jerks were absent 
bilaterally.  The examiner was unable to detect localized 
point tenderness indicative of myofascial trigger points in 
the sciatic hip regions.  Balance and coordination were 
essentially normal.  The overall diagnosis was lumbar strain 
with radiculopathy.  

On re-examination in May 1996 by an orthopedist, the veteran 
had normal spinal contour, range of motion that appeared to 
be normal, and negative straight leg raising.  Deep tendon 
reflexes and ankles were absent bilaterally.  However, 
strength in the quadriceps was 2+/2.  There was some very 
mild bilateral calf weakness, and numbness along the S1 
dermatome on the right.  An MRI revealed degenerative disc 
disease L3-L4, and L4-L5, with non-compressive herniated 
nucleus pulposis.  The assessment provided was of bilateral 
S1 radiculopathy,    with disc disease.

Another orthopedic examination performed in April 1997, 
demonstrated an more moderate level of symptomatology.  On 
evaluation, there were no postural abnormalities or fixed 
deformity.  Musculature of the back showed some paraspinal 
spasm in the lumbar region, with no atrophy noted.  Range of 
motion testing demonstrated forward flexion to 45 degrees, 
extension to 15 degrees, lateral flexion to 25 degrees 
bilaterally, rotation to 30 degrees bilaterally.  There was 
pain although only on the extremes of motion.  According to 
the examiner, no statement concerning additional functional 
loss due to pain (per the requirements of        Deluca v. 
Brown) could be made without resort to pure speculation.  
There was no apparent evidence of neurological involvement.  

A corresponding neurological examination that month was more 
informative as to the IVDS component of the veteran's back 
condition.  Reflexes were absent in the upper extremities, 
and in the lower extremities except for the left knee jerk 
that was present.  Babinski signs were absent.  Abdominal 
reflexes were normal.  Straight leg raising was normal 
bilaterally.  Superficial sensation in the upper and lower 
extremities was normal.  Joint sense was normal in the lower 
extremities and straight leg raising was normal.  The 
diagnosis was back and leg pain since 1982 with diffuse 
hyporeflexia-areflexia, except for the left knee jerk, and 
with                   x-ray/MRI evidence of disc protrusion.  
It was further stated that his course and findings suggested 
slight changes in symptoms and deficits in recent years.  

When considering the above evidence cumulatively, though the 
existence of a lumbar disc disease condition is not itself at 
issue, the competent findings as to its corresponding 
severity does not establish a pronounced degree of 
disability, consistent with the criteria for the next higher 
rating.  The continuing VA examinations, do contain MRI 
evidence of disc herniations at various locations, most 
notably L3-L4 and L4-L5.  Also not in substantial question is 
the presence of sciatica, as noted on various instances 
corresponding pain and/or muscle spasm, and the absence or 
diminution of several reflexes such as at ankle jerk and deep 
tendon locations.  Nonetheless, these symptoms aside, a 
further essential component of the rating criteria is the 
relative frequency and extent of symptoms shown, for 
instance, the standard of involving little intermittent 
relief.  This is at variance with the criteria for the 
existence of a 40 percent rating at DC 5293 (prior to 
September 23, 2002) -- requiring severe symptoms with 
recurring attacks and intermittent relief.  In this instance, 
the evidence does not tend to establish that IVDS symptoms 
were pervasive to the greater extent described under the 
criteria for a 60 percent rating. 

The contention of the veteran and his attorney has been taken 
into consideration in this regard that the preceding medical 
examination during the timeframe at issue were not 
sufficiently detailed to provide relevant information for 
rating purposes, and that this case was actually remanded on 
several instances to obtain the necessary findings.  While 
clearly a substantial point for evaluation, it also warrants 
mentioning that the extent of examination findings that were 
obtained did reveal a substantial degree of retained range of 
lumbosacral spine motion, and muscle strength in the lower 
extremities.  There was generally no subjective report of 
largely diminished functional capacity, and on objective 
evaluation the veteran's gait on most instances appeared to 
be normal.  Also, it is notable that the most recently 
obtained examination results during the relevant time period, 
in April 1997, include findings as to limited neurological 
involvement, and at worst, a slight change in symptoms and 
deficits in recent years.  Inasmuch as the April 1997 
orthopedic examiner could not provide a conclusive estimate 
of additional functional loss due to pain without 
speculation, nonetheless, pain was only noted upon extremes 
of motion, and thus does not appear to have caused a 
significantly greater limitation upon motion than that 
already shown.

Accordingly, the 40 percent rating that is currently in 
effect for the veteran's lumbosacral spine disorder remains 
the most accurate level of disability compensation under the 
VA rating schedule for the timeframe from the initial award 
of service connection, up until August 19, 1998.





2.	From August 20, 1998 to the Present

Prior to a more in-depth evaluation of the remaining 
determinative medical evidence since August 20, 1998 (the 
effective date as of which the RO previously increased to 60-
percent the veteran's disability rating), based on the 
applicable rating criteria from this point in time up until 
the first regulatory revision concerning IVDS,            in 
September 23, 2002, a potentially higher schedular rating is 
unavailable, since the currently awarded rating of 60-percent 
is the maximum available evaluation under DC 5293.  There is 
likewise no further available higher rating in accordance 
with limitation upon motion.  So the analysis of the evidence 
for review will consist of only the potential likelihood of 
an increased rating on an extraschedular basis.          See 
38 C.F.R. § 3.321(b)(1) (providing procedures for the 
assignment of an extraschedular evaluation, notwithstanding 
the normally applicable rating criteria, where the service-
connected disability at issue has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards).  See also 
VAOGCPREC 36-1997.

As for the additional remaining period from September 23, 
2002 onwards, there is still at least one available means for 
assignment of a higher schedular evaluation.  Following the 
first revision to DC 5293 (effective from September 23, 2002 
to September 26, 2003), the criteria for rating IVDS 
permitted the assignment of an overall disability rating 
based on the combined effect of chronic neurologic and 
orthopedic manifestations.  And since changes in rating 
criteria may apply prospectively where resulting in a more 
favorable outcome, this specific criteria  will continue to 
warrant application even following the September 23, 2002 
regulatory revision (that renumbered DC 5293 at 5243, and 
removed the component of rating on combined 
orthopedic/neurological impairment) up until the present.  
See again, VAOGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000            
(Apr. 10, 2000).  

The evidence warranting review during this timeframe consists 
initially of treatment records from the Durham VA Medical 
Center (VAMC), including an August 1998 report indicating 
that the veteran sought treatment due to a recent 
exacerbation of back pain that was described as intense in 
degree.  An objective evaluation revealed limited range of 
motion, and absence of deep tendon reflexes, though muscle 
strength and tone appeared to be good.  Heal to toe walk was 
fine, and some degree of straight leg raising was retained.  
The assessment was exacerbation of back pain with 
radiculopathy.  This and other relatively contemporaneous 
outpatient records also provided the foundation for the prior 
increase to a 60 percent disability rating around this time 
period.   

A December 1998 neurosurgical consultation at Durham VAMC 
indicated               the veteran had undergone a course of 
physical therapy, without significant improvement.  Surgery 
was not indicated for his chronic low back pain and mild 
radicular symptoms.  The veteran was not restricted from 
work, although it was recommended that he avoid heavy lifting 
and repetitive lifting.  Further records of evaluation and 
treatment indicate the report of low back pain and the use of 
pain relief medications, and are otherwise generally absent 
of more detailed information.  

A January 2002 VA examination of the spine indicated the 
veteran was then employed as a forklift operator, despite his 
painful symptoms at work everyday,  and did not believe he 
could continue to work for long secondary to his back and 
right knee pain.  Objectively, there was no tenderness 
directly over the vertebral column, paravertebral, and on the 
right adjacent to the lumbar spine all the way to the 
lumbosacral junction.  On range of motion, he had forward 
flexion to 40 degrees, with 10 additional degrees of motion 
with pain; extension to 20 degrees with some discomfort at 
the extreme; lateral flexion to 40 degrees bilaterally; and 
rotation to  20 degrees right, and 25 degrees left.  There 
was no excess fatigue obvious and the veteran did not report 
the same as a prominent symptom.  He also was well-
coordinated on the various motions observed.  He had intact 
symmetrical deep reflexes 1+ at the knees, absent right ankle 
jerk, and preserved   1+ ankle jerk on the left.  

On a contemporaneous neurological examination, the veteran 
could walk on his toes and heels, but tandem walking was 
slightly ataxic and he jogged slowly.  Romberg's was normal.  
He could bend at the waist 90 degrees.  Ranges of motion at 
the lumbar region, on this specific evaluation, were all 
within normal limits.                 The examiner could not 
elicit reflexes at several areas.  Babinski signs were 
absent.  Superficial sensation was adequate.  The neurologic 
diagnosis was back ache 10-15 years, neurologically negative 
except for a limp and the diffuse areflexia.  

Records with regard to the veteran's prior employment (which 
are discussed in more detail in relation to the TDIU claim 
below), show that he was considered temporarily disabled and 
unable to work at that job position from December 1998  to 
March 1999.  A December 2002 letter from Dr. H., a private 
treating physician, stated that the veteran had difficulties 
working full-time due to chronic back problems related to 
disc disease and degenerative arthritis, and it was 
recommended that he apply disability benefits and attempt to 
cease his involvement in the workplace.   

The report of a July 2003 neurological examination showed 
similar findings to that previously noted.  The neurologic 
conclusion was that of backache and leg aches for a total of 
21-years with flexion limited to 60 degrees, ataxia requiring 
cane, generalized areflexia, but normal strength and 
sensation.  The examiner also commented that the number of 
incapacitating episodes in the past 12 months where the 
veteran could not get out of bed was estimated at none.

A February 2004 examination of the spine revealed very slight 
tenderness to palpation over the sacroiliac joints 
bilaterally, the right greater than the left.      There was 
no paravertebral tenderness or spasm noted, and no sciatic 
notch tenderness.  He was capable of frontal flexion to 85 
degrees, and complained of discomfort in doing so, but did 
not stop because of pain.  It was noted that at other times 
during the evaluation, he was able to easily bend greater 
than 90 degrees with no apparent pain or discomfort.  He had 
extension to 20 degrees, and could bend laterally to 30 
degrees.  The examiner could not obtain knee jerks or ankle 
jerks bilaterally, but could obtain reflexes in other 
regions.  There was slight decrease of sensation in the right 
lower extremity.  Motor strength was normal in all groups.  
The physician commented that he did not find generalized 
areflexia (i.e., absence of reflexes), despite that other 
physicians had observed this.

Subsequent VA evaluation records, further documenting 
relevant treatment, include a January 2006 report of nerve 
conduction testing of the right lower extremity.         The 
result was an abnormal study, in that right lumbar paraspine 
muscle denervation changes were suggestive for the presence 
of very mild or early right lower lumbar radiculopathy.  

Upon re-examination in March 2007, the veteran complained of 
experiencing pain he estimated as 8 on a scale of 8 to 10.  
He did not complain of weakness, stiffness fatigability or 
decreased endurance.  There were no incapacitating episodes, 
and he was independent in activities of daily living.  Range 
of motion was actively flexion to 74 degrees, no change 
passively, no mention of pain, no change with repetition; 
extension to 10 degrees actively and passively without pain, 
no change with repetition; lateral flexion to 20 degrees 
bilaterally; and rotation to 35 degrees bilaterally.  Posture 
was normal.  Musculature was normal.  Deep tendon reflexes 
were 2+.  Straight leg raises were negative.  Strength was 5 
of 5.   The diagnosis was degenerative joint disease of the 
lumbar spine; there was comorbid ankylosing spondylitis and 
pain consistent with a prior diagnosis of scaroiliitis, which 
was not considered secondary to the service-connected back 
condition.    

Based on the preceding information on file between August 20, 
1998 and the first revision in rating criteria on September 
23, 2002, discussion will be provided further below 
concerning entitlement to any higher rating based upon an 
extraschedular evaluation

Pertinent to the remaining period from September 23, 2002 
onwards, there is for consideration the potential 
availability of a schedular rating in excess of 60 percent, 
by virtue of analysis of combined orthopedic and neurological 
manifestations.  Turning to the orthopedic component, the 
most severe degree of limitation of the lumbar spine 
determined during this time period was that of forward 
flexion to      60 degrees, on a July 2003 VA neurological 
examination.  The most updated objective measurement from 
March 2007 was that of forward flexion to 74 degrees;              
there was no diminution of range of motion even when 
accounting for additional functional loss because of pain, 
weakness or related factors.  See DeLuca, 8 Vet. App. at 204-
7; 38 C.F.R. §§ 4.40, 4.45.  Of value in considering these 
findings is   38 C.F.R. § 4.71, Plate V, which is included 
with the newly revised criteria (effective September 26, 
2003) -- but nonetheless provides objective guidance as to 
the general parameters for motion of the thoracolumbar spine 
for all relevant periods.  These guidelines provide that 
normal range of motion for the lumbar spine includes flexion 
to 90 degrees, flexion to 30 degrees, and lateral flexion to 
30 degrees in both areas.  Based on the guidelines, the 
veteran would appear to have no more than moderate limitation 
of motion of the lumbar spine, under DC 5292, corresponding 
to a 20 percent rating.  Considering the more recently 
revised criteria (again, effective September 26, 2003), the 
General Rating Formula for Diseases and Injuries of the Spine 
does not permit any higher rating.  See 38 C.F.R. § 4.71a,     
DC 5237 (2006).

Additionally, the corresponding rating criteria for 
evaluating neurological impairment is that of 38 C.F.R. § 
4.124a, DC 8520, involving the sciatic nerve.  Under that 
diagnostic code, a maximum 80 percent evaluation is 
assignable for complete paralysis to this nerve group, where 
the foot dangles and drops, no active movement is possible of 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost).  Further evaluations may be assigned 
for incomplete paralysis of this nerve group, when severe in 
degree, with marked muscular atrophy, warranting a 60 percent 
rating; moderately severe, warranting a 40 percent rating; 
moderate, a 20 percent rating; and mild, a 10 percent rating.  
Here, the July 2003 examination report showed ataxia 
requiring cane, and areflexia.  Subsequent evaluations 
confirmed diminishment or loss of reflexes, and sciatic pain.               
But muscle strength and tone was generally retained.  So the 
highest rating that is assignable at DC 8520 is 40 percent.  

Consequently, the combined rating of orthopedic and 
neurological manifestations is 50 percent on all instances 
since September 2002, based on the VA combined ratings table 
(see 38 C.F.R. § 4.25) and thus not any higher that the 
currently assigned schedular rating which is directly under 
the updated formula for rating IVDS, according to 
incapacitating episodes.  



3.	Extraschedular Rating

The available medical findings of record dated up until 
September 23, 2002                 do not substantiate 
entitlement to any higher rating based upon an extraschedular 
evaluation.  As mentioned, the only remaining theory on which 
an increased rating could be predicated for the specific 
period in question from August 20, 1998           up until 
September 22, 2002.  The competent evidence in this regard, 
again,                is set forth in more detail in the 
following section on the veteran's TDIU claim.                    
It warrants consideration at this point only that he was 
employed for an extensive duration of this timeframe, with 
relatively few lapses of time between periods of full-time 
working.  Between August 1998 and September 2002, he had one 
documented period of about four-months where he was 
temporarily incapacitated from participation in employment.  
The medical evidence during this period similarly shows that 
while he did experience pain and discomfort, and loss of 
various reflexes of the right lower extremity, there was also 
an identifiable amount of retained functional capacity, 
including for movement of the spine.  Whereas there was also 
some temporary loss of working time as stated, the degree of 
disability contemplated in the already assigned 60 percent 
schedular rating is considered sufficient to compensate him 
for this manifestation of service-connected disability.  See 
38 C.F.R. § 4.1.  See also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Also, the further consideration of the 
veteran's TDIU claim below will allow for more comprehensive 
assessment of the combined effect of all service-connected 
disabilities upon employability, and not only the back 
disability.  See generally,  Cox v. Nicholson, 20 Vet. App. 
563, 572 (2007) (sufficient justification should be provided 
for denying extraschedular rating for disability under 
review, but prior to eventual disposition of a pending TDIU 
claim).  See also, Colayong v. West, 12 Vet. App. 524, 537 
(1999).

Likewise, the veteran's lumbosacral disc condition and 
related manifestations,     has not been shown to have 
necessitated frequent periods of hospitalization, inasmuch as 
he does not appear to have required inpatient treatment for 
them,   rather than treatment entirely on an outpatient 
basis.  There is no other relevant factual consideration that 
would otherwise render impracticable the application of the 
regular schedular standards under the circumstances.  Rather, 
the appropriate level of disability compensation would appear 
to be fairly accounted for through resort to the existing 
schedular norms, and as such, further procedural action on        
the part of the RO to determine the propriety of a schedular 
rating is unnecessary. See 38 C.F.R. § 3.321(b)(1).  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Notwithstanding also that the veteran is in receipt of a TDIU 
as of December 28, 2002, there is similarly no indication 
from the record that since September 23, 2002 an 
extraschedular evaluation is appropriate.  While the prior 
award of the TDIU does indeed have a factually grounded 
medical basis, and is consistent with a recent change in 
employment history, there is still no indication that the 
veteran's low back disorder (apart from any other service-
connected disability) is the entire or overwhelming essential 
cause of occupational impairment.  Nor is there evidence of 
extensive inpatient treatment for the same condition, or 
other factors to suggest that there are unusual case 
circumstances that bring the case outside of general 
schedular standards.  Accordingly, regarding this remaining 
time period, a remand to the RO to consider an extraschedular 
rating is not warranted.  See 38 C.F.R. § 3.321(b)(1). See 
also Shipwash, 8 Vet. App. at 227; VAOGCPREC 6-1999 (June 7, 
1999).

B.	Residuals of a Right Knee Injury

At present, the veteran is receiving a 20 percent disability 
rating for his            service-connected residuals of a 
right knee injury, from the original December 30, 1989 
effective date of the award of service connection, under the 
provisions of         38 C.F.R. § 4.71a, DC 5020-5262 -- 
pertaining to synovitis, rated on the basis of impairment of 
the tibia and fibula.   

That diagnostic code provides that a 20 percent rating is 
warranted for malunion of the tibia and fibula with moderate 
knee or ankle disability, and a 30 percent rating  is 
warranted when such disability is marked.  A 40 percent 
rating is warranted where there is nonunion of the tibia and 
fibula, with loose motion, and requiring             a brace.

According to the rating criteria for evaluating 
musculoskeletal disabilities  involving the knee joint, under 
DC 5260, pertaining to limitation of leg flexion,         a 
noncompensable rating is assigned when flexion is limited to 
60 degrees.  A 10 percent rating requires flexion limited to 
45 degrees; a 20 percent rating requires flexion limited to 
30 degrees; and the highest available 30 percent rating 
requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

Limitation of motion of the knee also may be evaluated under 
DC 5261, as it relates to extension.  Under this code, a 
noncompensable (i.e., 0 percent) rating is assigned when 
extension is limited to 5 degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
is assigned for extension limited to 30 degrees; and a 
maximum 50 percent rating is assigned when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.                

Normal range of motion for the knee is defined as 0 degrees 
of extension to            140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.  

In VAOGCPREC 9-04 (September 17, 2004), VA's Office of 
General Counsel determined that flexion (a retrograde 
motion) in bending the leg and extension (a forward motion) 
in straightening the leg, while involving limitation of 
motion along the same plane, nonetheless serve different 
functional roles such that they are not duplicative or 
overlapping, and that separate ratings may be assigned for 
limitation of knee flexion (DC 5260) and for limitation of 
knee extension (DC 5261) without violation of the rule 
against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes.  

DC 5003 also indicates that, when the limitation of motion 
is noncompensable, a 10 percent rating is warranted 
nonetheless for each major joint or group of minor joints 
affected by limitation of motion.  But this rating is to be 
combined, not added, under this diagnostic code.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but only x-ray evidence of involvement of two or 
more major joints or minor joint groups, a 10 percent rating 
is assigned.  A 20 percent rating is also assigned where the 
above is present, but with occasional incapacitating 
exacerbations.

Additionally, DC 5257 pertains to the evaluation of knee 
impairment other than involving limitation of motion.  This 
code, for example, considers the extent the veteran also 
might have recurrent subluxation or lateral instability.  And 
where this other impairment of the knee involving recurrent 
subluxation or lateral instability   is slight, a 10 percent 
evaluation may be assigned.  A 20 percent evaluation will be 
assigned for moderate disability, and 30 percent for severe 
disability.  38 C.F.R.      § 4.71a,  DC 5257.

The Office of General Counsel has held a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively.  
See VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
See, too, Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In 
order for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 
or DC 5261 need not be compensable, but must at least meet 
the criteria for a   zero-percent rating.  VAOGCPREC 9-98 
(August 14, 1998).  A separate rating     for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  Id.

The competent and relevant evidence on file, includes the 
report of a              September 1990 preliminary medical 
examination, which states that the veteran's right knee 
measured 17.5 inches in circumference just above the patella, 
whereas  the left was 16.25 inches at the same spot.  There 
was a slight drawer sign in the right knee.  Lateral 
stability appeared normal.  The right knee was limited in 
motion to flexion at 115 degrees.  The left knee presented 
with full range of motion with no instability.  A 
contemporaneous x-ray showed evidence of fluid in the right 
knee joint, with an unremarkable left knee joint.  The bony 
structures were intact bilaterally, and joint spaces were 
unremarkable.  The diagnosis was of internal derangement of 
the right knee joint, with pronounced effusion of the right 
knee;  and injury to the left knee, no residuals.  

In conjunction with a September 1992 orthopedic examination, 
an evaluation of the right knee indicated a symmetrical 
appearance with the left knee.  There were no effusions, 
erythema, or abnormalities.  Range of motion consisted of 
flexion to    135 degrees, and full extension (i.e., to 0 
degrees).  The knee was stable to varus and valgus stress, 
both in full extension and 30 degrees of flexion.  The 
veteran       had no patellar tenderness or lateral medial 
subluxation.   

Progress notes from the R. Orthopedic Association, a private 
facility, dated from January 1990 to November 1995, include 
an October 1995 report that the veteran had undergone right 
knee arthroscopy and synovectomy six weeks previously,         
and that he had recovered well and had no medial or lateral 
collateral instability.   There was mild effusion to the 
knee.  

The report of a subsequent examination performed in June 1996 
indicates that the right knee showed quadriceps atrophy.  
Range of motion was generally normal, absent a block to full 
extension at about 5 degrees.  There was clinical evidence of 
instability secondary to anterior cruciate deficiency with a 
positive Lachman test.   A recent MRI had shown small 
effusion with normal ligaments.  

Re-examination in April 1997 revealed that the veteran 
continued to report having experienced right hip pain and 
knee pain.  A medical evaluation confirmed slight swelling of 
the right knee when compared to the left side.  There was no 
deformity.  The veteran had no instability of the right knee, 
although some crepitus.  He was capable of full extension, 
while flexion was limited to 90 degrees.  As with the 
corresponding examination of the low back at that time, the 
determination as to Deluca v. Brown findings was that such 
could not be provided without resort to speculation.

Continuing VA outpatient clinical reports of record between 
the interval of the         last examination and the next, 
show intermittent notations as to a right knee disorder for 
which medical treatment was rendered, including pain relief 
medication.


During a January 2002 medical examination, the veteran 
alleged having experienced worsening of his knee condition 
with pain, instability and feelings of giving way.  The 
examiner's observation of his condition, demonstrated that 
the veteran had good alignment of the knees, right and left.  
It was however, also apparent on inspection that he had some 
atrophy of the quadriceps above the right knee, since it was 
18 inches in circumference and the left knee was 19 inches.  
Nonetheless,            the veteran had good strength in 
flexing and extending the knee.  Severe pressure on the knee 
was easily withstood.  It was felt to be stable medially and 
laterally,                but with 1+ anterior cruciate 
deficiency estimated.  He had flexion to 120 degrees, and 
extension to 5 degrees.  The diagnosis provided was that of 
meniscus injury, right knee with residual chondromalacia, 
painful limitation of motion with instability.  

Additionally, in response to an inquiry set forth in a prior 
January 2001 Board remand, the VA examiner clarified that the 
right knee disorder in all probability  was not sufficient to 
support the veteran's claim for total disability.  It was 
further expressed that the veteran was not prevented by his 
back or knee conditions from a number of more sedentary 
employment activities (than his job position at that time), 
which required at least some use of the back and leg.

A July 2003 generalized neurological examination showed, in 
part, the assessment of right knee pain since 1989 with 
arthroscopic treatment one year previously,    with normal 
size, range of motion and sensation.  

On a February 2004 orthopedic examination, the veteran was 
capabable of knee flexion to 110 degrees, and extension to 0 
degrees.  There was no abnormality to varus or valgus stress, 
and no drawer sign or McMurray's sign.  Strength in the 
muscle groups on the right was normal.  The assessment was 
chondromalacia patellae of the right knee with residuals.

VA outpatient clinical records continue to show right knee 
symptomatology,      with range of motion findings at any 
particular instance no worse than as found in June 2006, with 
90 degrees of flexion and 5 degrees extension.  At this time,            
the knee was stable to varus/valgus stress, and had negative 
Apley's and anterior drawer signs.  

The report of a March 2007 examination of the joints, 
indicates that the veteran then complained of having moderate 
right knee pain, although no weakness, stiffness, heat, 
redness, instability, fatigability or decrease in endurance.  
He did report    flare-ups once or twice per month, lasting 
approximately a week.  Right knee range of motion was flexion 
actively to 115 degrees, passively to 140 degrees, with pain 
at 130 degrees including with repetition, which was felt to 
be his functional range of motion.  Extension was 0 degrees 
actively and passively without pain, and no change with 
repetition.  Lateral collateral and medial collateral 
ligaments were intact with 30 degrees of flexion and 
varus/valgus stress.  Anterior cruciate and posterior 
cruciate ligaments were intact with Lachman maneuver.  The 
medial meniscus and lateral meniscus were intact with 
McMurray maneuver.

There was retropatellar crepitus noted with a positive 
patellar apprehension sign. The veteran did walk with a limp.  
There was no abnormal callosity to the feet,        or 
abnormal shoe wear.  The diagnosis was that of right 
patellofemoral pain syndrome.  Pain was the primary limiting 
factor, and was attributed to chondromalacia.

The most objectively supported evaluation for the veteran's 
right knee disorder,          in accordance with the 
extensive clinical history set forth above, continues to 
warrant the current 20 percent initial rating.  Whereas the 
veteran's condition historically has been evaluated based on 
DC 5262, for impairment of the tibia           and fibula, it 
should be noted that specific manifestations to this effect 
generally       are not shown, to include the most 
contemporaneous x-ray findings of record.  There remains for 
consideration though, still further applicable criteria that 
addresses limitation of motion, and/or knee instability.

Considering, initially, orthopedic impairment characterized 
by limitation of motion, this alone would not warrant any 
higher rating than 20 percent.  There would need to exist leg 
flexion limited to 15 degrees, to correspond to a 30 percent 
rating under 38 C.F.R. § 4.71a, DC 5260.  Likewise, for 
limitation of leg extension,                  the maximum 
degree of motion permitted for receipt of a 30 percent rating 
is          20 degrees.  And pertaining to the timeframe 
since September 2004, separate ratings may be assigned for 
both limitation of knee flexion and extension, without 
contravening VA's rule against pyramiding (as provided under 
38 C.F.R. § 4.14).   See VAOGCPREC 9-04.

On direct consideration of the relevant range of motion 
findings obtained, the September 1990 examination as of the 
initial effective date of service connection indicated 
flexion to 115 degrees.  More comprehensive information in       
September 1992 showed flexion to 135 degrees, and full 
extension (to 0 degrees).  This finding is not in proximity 
to the standard for a 10 percent rating for limited flexion, 
at DC 5260, for when limited to 45 degrees, or for that 
matter,                          the 10 degrees of limited 
extension that under DC 5261 merits a 10 percent evaluation.  
The ensuing range of motion findings do not show a 
compensable worsening of joint mobility.  An April 1997 
examination, for instance, revealed flexion of 90 degrees, 
and full extension.  Admittedly, the examiner was unable to 
then provide findings as to the impact of functional loss, 
per the DeLuca v. Brown decision, without resort to 
speculation.  Nonetheless, a March 2007 examination was more 
definitive in this regard, indicating flexion no worse than 
to 115 degrees, and full extension -- including when 
considering the effect of pain on motion, and/or any other 
determinative factors such as incoordination and weakness.     

Turning to the evidence documenting the presence of other 
impairment of the knee, involving lateral instability or 
subluxation (rated at DC 5257), this manifestation, while 
clearly present to a varying degree, has not attained the 
level of severity at any point so as to warrant an evaluation 
in excess of the current 20 percent.  On the initial 
September 1990 examination, there was a slight drawer sign, 
but lateral stability appeared normal.  No evidence of 
instability was shown until June 1996, when another 
examination found instability, due to anterior cruciate 
deficiency.               A subsequent examination less than 
one year later, in April 1997, determined the knee was in 
fact stable.  The most recent May 2007 examination, indicated 
no signs of instability following several applicable medical 
tests.  Accordingly, the highest available rating under DC 
5257 at best would be 10 percent, for a slight level of 
impairment.
Given that there is at minimum a basis for assignment of a 10 
percent rating under DC 5003 for noncompensable limitation of 
motion, confirmed by x-ray evidence (where there is flexion 
at the noncompensable level, to 5 degrees) and assuming also 
a 10 percent rating under DC 5257 is warranted for knee 
instability, that would still account for no more than the 
present 20 percent evaluation.  See VAOGCPREC       23-97; 
VAOGCPREC 9-98.  

The potential application of the provisions for assignment of 
an extraschedular evaluation have also been considered, 
including 38 C.F.R. § 3.321(b)(1).              See also 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In view 
of the substantial degree of motion retained and overall 
joint functionality, there is no indication that the 
veteran's service-connected right knee disorder is the cause 
of occupational impairment beyond that contemplated in his 
present schedular rating.  Similarly, this disability is not 
shown to have required frequent periods of hospitalization, 
or otherwise warranted the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 238-9; 
Shipwash, 8 Vet. App. at 227.

C.	TDIU

Total disability will be considered to exist when there is 
present any impairment    of mind or body that is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases -- except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski,           2 Vet. App. 409, 411 (1992); Hatlestad 
(I) v. Derwinski, 1 Vet. App. 164,            165 (1991).

Total disability ratings are authorized for any disability -- 
or combination of disabilities -- for which the Rating 
Schedule prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Provided the 
schedular rating is less than total, a total disability 
rating may be assigned where the disabled person   is unable 
to secure and maintain substantially gainful employment 
because of the severity of his service-connected 
disabilities.  If there is only one such disability,    it 
must be ratable at 60 percent or more -- and if, instead, 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to      at least 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16.   

In the event that the claimant does not meet the minimum 
percentage rating requirements of § 4.16(a) for consideration 
of a TDIU, he or she may still be entitled to the benefit 
sought where the circumstances of the case present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards -- i.e., to warrant a TDIU on an extra-schedular 
basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  See, too, 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is indeed "[in]capable of 
performing the physical and mental acts required by 
employment," and is not based solely on whether the veteran 
is unemployed or has difficulty obtaining employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).              Rather, 
the record must demonstrate some factor which takes the 
claimant's situation outside the norm of such a case, since 
the VA rating schedule already       is designed to take into 
consideration impairment that renders it difficult to obtain 
and keep employment.  Id.  See, too, 38 C.F.R. §§ 4.1, 4.15.  

Other factors that receive consideration in determining 
whether a veteran is unemployable include his employment 
history, level of education and vocational attainment.  See 
38 C.F.R. § 4.16(b).  See also Ferraro v. Derwinski,      1 
Vet. App. 326, 331-332 (1991).  

Moreover, concerning a veteran's ability (or inability) to 
work,                   "marginal employment," for example, 
as a self-employed worker or at odd jobs     or while 
employed at less than half of the usual remuneration, shall 
not be considered "substantially gainful employment."  
38 C.F.R. § 4.16(a).                    See, too, Faust v. 
West, 13 Vet. App. 342, 355 (2000).  See also, VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2 (December 13, 2005) (previously cited at M21-1, 
Part IV, paragraph 7.09) (defining "substantially gainful 
employment" as that "at which non-disabled individuals earn 
their livelihood            with earnings comparable to the 
particular occupation in the community where           the 
veteran resides").  

In regard to the case presently under review, the remaining 
time period for which the veteran is seeking a TDIU is that 
preceding December 28, 2002 (when a TDIU was awarded though 
only prospectively).  By way of relevant history, between 
December 30, 1989 and August 19, 1998, he was receiving a 40 
percent award for lumbosacral disc disease, and 20 percent 
award for residuals of a right knee injury.  The rating for 
his lumbar spine disorder was increased to 60 percent, 
effective August 20, 1998.  

Consequently, as of the August 20, 1998 increase in rating, 
the veteran met the preliminary schedular criteria for a TDIU 
based upon the 60 percent rating for his back disorder.  See 
38 C.F.R. § 4.16(a).  But prior to then, while he had at 
least one disability rated at 40-percent, the back disorder, 
there was not additional disability compensation to satisfy 
the threshold of 70-percent -- as such, the schedular rating 
standard for a TDIU was not satisfied from December 30, 1989 
up until August 19, 1998.  Even concerning this latter period 
of time, the veteran might still otherwise be entitled to 
this benefit if it is determined the circumstances of this 
case present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards -- i.e., so as to warrant a TDIU 
on an extra-schedular basis.  38 C.F.R. §§ 3.321(b)(1), 
4.16(b).  (While extraschedular ratings have been denied for 
the veteran's service-connected back and right knee 
disorders, in and of themselves, the exception to section 
4.16(a) for extraschedular consideration allows consideration 
of both disabilities together).  

This initial condition of the preliminary criteria for a TDIU 
aside, the remaining issue then is whether the veteran is 
unable to obtain substantially gainful employment as the 
consequence of his service-connected disabilities.  See 38 
C.F.R. § 4.16(a).  See also 38 C.F.R. § 3.340 (indicating 
those circumstances under which occupational impairment is 
considered total and permanent in its scope).               

The competent and probative evidence, however, tends to show 
that this was not        the case during the time period 
under consideration.  Reviewing the claims file as of when 
the veteran's TDIU is considered to have been pending, 
consists initially of a January 1991 formal TDIU application 
(VA Form 21-8940), upon which the veteran listed employment 
with a tire installation business on a full-time basis,  from 
March 1990 up until December 1990.

In February 1991, he underwent an initial evaluation for VA 
vocational rehabilitation benefits under Chapter 31, which 
determined that he was eligible    for these benefits.  It 
was further indicated that he should be able to work as an 
electrician because his back and knee did not the impose 
serious limitations.           The counselor expressed the 
qualification that if either of the veteran's                
service-connected disabilities worsened, this curriculum and 
employment objective might not be compatible with his 
disability.  

Subsequent VA examinations showed continuation of status as 
employed on a relatively consistent basis, including the 
September 1992 orthopedic examination that noted he worked 
full-time as a cloth inspector at a plant.  Upon a May 1996 
examination, it was indicated that he was a team leader and 
supervisor at a tire manufacturing plant, and had lost 
approximately 3 and 1/2 months of working time over the past 
12 months due to illness.  The report of an April 1997 
further notes that the veteran worked in a drapery plant, and 
apparently missed about one month of work each year.

Personnel records from a business where the veteran was 
previously employed in the capacity of a forklift operator, 
show that he was considered temporarily disabled due to his 
back and right knee pain, and unable to work at that job 
position from December 1998 to March 1999.  By all apparent 
indication, he was later able to return to this vocation on a 
full-time basis.

Following the prior continuing adjudication and denial of the 
veteran's TDIU claim on the merits, the case was remanded by 
the Court pursuant to a March 2000 --        as previously 
indicated, to obtain a medically informed opinion as to 
whether              the veteran's employability was 
adversely affected by service-connected disability.  
Thereafter, in the context of a January 2002 VA examination 
of the joints, upon review of the claims file and evaluation 
of the veteran directly, the examiner opined that he did not 
believe the veteran was prevented by his back and right knee 
condition from relatively sedentary activities, which 
required some degree of use of the back and leg.  To this 
effect, the assignment of a TDIU contemplates total loss of 
capacity for gainful employment, and not solely the inability 
to carry out a specific type of occupational task -- so the 
examiner's disqualification of completing some occupational 
functions, but not others, cannot establish the requisite 
finding of unemployability as a basis for the benefit sought.  

Although a medical opinion from Dr. H., a treating physician, 
was eventually obtained in December 2002 that indicated 
substantial impairment in the capacity  for employment by 
service-connected disability (and provided the foundation for 
a grant of a TDIU from that time forward), it was an 
assessment of the veteran's employability at that particular 
time, and did not indicate that it was a retroactive 
assessment on this question.

Additionally, a more recently received VAF 21-8940 in 
December 2002 lists an extended employment history between 
1994 and 2002, with few lapses between having various 
occupations, with full-time hours and average earnings that 
would clearly qualify as gainful employment.  Also listed as 
the most time off taken from illness was 6 months, from April 
1994 to March 1995, and otherwise three-months or less of 
leave taken per the remaining years.  

Thus, in view of what is shown to be a nearly continuous 
history of substantially gainful employment, and as well, a 
January 2002 physician's opinion that the veteran's 
occupational capacity was retained as to employment of a more 
sedentary variety (but that still contemplated use to some 
extent of the affected back and right knee areas), it cannot 
be concluded that his employability was precluded by  
service-connected disability at any point prior to December 
28, 2002.




Conclusion

For these reasons and bases, the veteran's claims for higher 
initial ratings for both lumbosacral disc disease and 
residuals of a right knee injury, as well as entitlement to a 
TDIU prior to December 28, 2002, must be denied.  Given also 
the absence of a significance increase in degree of 
compensable symptomatology for his low back and knee 
conditions since the original grant of service connection, a 
"staged rating" for each condition per the Fenderson 
decision also is not warranted.  Whereas the preponderance of 
the evidence is against each of these claims under 
consideration, the benefit-of-the-doubt doctrine is not 
applicable.  38 C.F.R. § 4.3; see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

The claim for a higher initial rating than 40 percent for 
lumbosacral intervertebral disc disease, chronic back strain 
with radiculopathy, and reduced sensation and weakness of the 
right lower extremity, for the time period from December 30, 
1989 to August 19, 1998,  is denied.

The claim for a higher rating than 60 percent for lumbosacral 
intervertebral disc disease and related manifestations, from 
August 20, 1998 onwards, is denied.

The claim for a higher initial rating than 20 percent for 
residuals of a right knee injury is denied.

The claim for a TDIU, for the time period prior to December 
28, 2002, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


